Citation Nr: 0938093	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  07-17 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial compensable disability evaluation 
for the Veteran's bilateral foot calluses.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 

INTRODUCTION

The Veteran had active service from September 1976 to 
September 1979.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Cleveland, Ohio, Regional Office (RO) which, in pertinent 
part, established service connection for bilateral foot 
calluses and assigned a noncompensable evaluation for that 
disability.  In July 2009, the Veteran was afforded a hearing 
before the undersigned Veterans Law Judge sitting at the RO.  

The Board observes that the Veteran has appealed from the 
initial evaluation assigned for his service-connected 
bilateral foot calluses.  In Fenderson v. West, 12 Vet. App. 
119 (1999), the United States Court of Appeals for Veterans 
Claims (Court) addressed a similar appeal and directed that 
it was specifically not a claim for an increased disability 
evaluation.  However, the Court did not provided a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issue as entitlement to an initial compensable 
disability evaluation for the Veteran's bilateral foot 
calluses.  The Veteran is not prejudiced by such action.  The 
Board has not dismissed any issue and the law and regulations 
governing the evaluation of disabilities are the same 
regardless of how the issue is styled.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

The Veteran asserts that his bilateral foot calluses are 
painful and significantly limit his daily activities.  At the 
July 2009 hearing before the undersigned Veterans Law Judge 
sitting at the RO, the Veteran testified that he received VA 
podiatric treatment for his calluses approximately every six 
months.  The accredited representative requested that the 
Veteran's claim be reviewed under "a new code of 7804 for 
unstable and painful scarring."  

The Veteran's calluses are currently evaluated under 38 
C.F.R. § 4.119, Diagnostic Codes 7803, 7804, 7805, 7819 
(2008).  The provisions of 38 C.F.R. § 4.118 (2008 as 
amended) direct that:  

A veteran who VA rated under diagnostic 
codes 7800, 7801, 7802, 7803, 7804, or 
7805 before October 23, 2008 can request 
review under diagnostic codes 7800, 7801, 
7802, 7804, and 7805, irrespective of 
whether the veteran's disability has 
increased since the last review.  VA will 
review that veteran's disability rating 
to determine whether the veteran may be 
entitled to a higher disability rating 
under diagnostic codes 7800, 7801, 7802, 
7804, and 7805.  A request for review 
pursuant to this rulemaking will be 
treated as a claim for an increased 
rating for purposes of determining the 
effective date of an increased rating 
awarded as a result of such review; 
however, in no case will the award be 
effective before October 23, 2008.  

The Veteran's claim has not been reviewed under the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008 
as amended).  

In reviewing the claims file, the Board observes that the 
Veteran was last afforded a VA examination for compensation 
purposes which encompassed the feet in May 2006.  VA clinical 
documentation dated after April 2007 has not been 
incorporated into the record.  The VA's duty to assist 
includes, in appropriate cases, the duty to conduct a 
thorough and contemporaneous medical examination which is 
accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 
88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 
(1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The 
VA should obtain all relevant VA treatment records which 
could potentially be helpful in resolving the Veteran's 
claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination for compensation purposes 
which is sufficiently broad to accurately 
determine the current nature and severity 
of his service-connected bilateral foot 
calluses.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  The 
examiner should express an opinion as to 
the impact of the Veteran's foot calluses 
upon his vocational pursuits.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

2.  Then readjudicate the Veteran's 
entitlement to an initial compensable 
evaluation for his bilateral foot 
calluses with express consideration of 
the provisions of both the pre-October 
23, 2008, and the amended versions of 38 
C.F.R. § 4.118.  If the benefits sought 
on appeal remain denied, the Veteran 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the Veteran's 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to 
respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.  



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Vete rans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

